                                               Case 2:13-cr-00019-RCJ-GWF Document 133 Filed 07/23/20 Page 1 of 4



                                                LANCE J. HENDRON, ESQ.
                                           1    Nevada Bar No. 11151
                                                HENDRON LAW GROUP LLC
                                           2    625 S. Eighth Street
                                                Las Vegas, Nevada 89101
                                           3    Office: (702) 758-5858 ♦ Facsimile: (702) 387-0034
                                                E-mail: lance@ghlawnv.com
                                           4    Attorney for Defendant, Joshua Croft
                                           5
                                                                    UNITED STATES DISTRICT COURT
                                           6                           CLARK COUNTY, NEVADA
                                           7     UNITED STATES OF AMERICA,                   CASE No.: 2:13-cr-00019-RCJ-GWF
                                           8
                                                                  Plaintiff,
                                           9                                                 STIPULATION TO CONTINUE
                                                 vs.                                         SENTENCING
                                          10
TEL (702) 758-5858 ▪ FAX (702) 387-0034




                                                 JOSHUA CROFT,
                                          11
    HENDRON LAW GROUP LLC




                                                                  Defendant.
        LAS VEGAS, NEVADA 89101




                                          12
          625 S. EIGHTH STREET




                                          13

                                          14           IT IS HEREBY STIPULATED BY AND BETWEEN Defendant, JOSHUA
                                          15
                                                CROFT, through his counsel, LANCE J. HENDRON, ESQ. of the law firm of HENDRON
                                          16
                                                LAW GROUP LLC,   and Plaintiff, United States of America, through its counsel,
                                          17
                                                Nicholas A. Trutanich, United States Attorney, RONALD CHENG,         ESQ.,   Assistant
                                          18
                                                United States Attorney, that the Sentencing in the above-captioned matter
                                          19

                                          20    currently set for August 4, 2020 be continued to September 22, 2020, or a time

                                          21    more convenient for this Court.

                                          22           This Stipulation is entered into for the following reasons:
                                          23           1. That Amanda S. Gregory is substituting in for the undersigned. New
                                          24
                                                          counsel needs time to prepare for sentencing.
                                          25
                                                       2. That counsel for Defendant has spoken with Mr. Cheng, Assistant
                                          26
                                                          United States Attorney, who has no objection to the continuance;
                                          27

                                          28
                                                  Case 2:13-cr-00019-RCJ-GWF Document 133 Filed 07/23/20 Page 2 of 4



                                                        3. Additionally, denial of this request for continuance could result in a
                                              1

                                              2            miscarriage of justice; and

                                              3         4. In addition, the continuance sought is not for delay and the ends of

                                              4            justice are in fact served by the granting of such continuance which
                                              5            outweigh any interest of the public and the defendant in proceeding
                                              6
                                                           with sentencing on August 4, 2020.
                                              7
                                                        DATED this _22_ day of July, 2020.
                                              8
                                              9
                                                                                             Respectfully Submitted,
                                             10

                                             11
                                                                                             _/s/ L. Hendron________________
                                  387-0034
        TEL (702) 758-5858 ▪ FAX (702)




                                             12
                          STREET , PLLC




                                                                                             Lance J. Hendron, Esq.
    HENDRON LAW GROUP LLC


                            (702)89101
                              STREET




                                                                                             Attorney for Defendant,
                       IGHTH89101
                     & HENDRON




                                             13                                              Joshua Croft
                          EVADA

                    387 0034
                  , NEEVADA




                                             14
                       ,NAX
              S. EIGHTH

            LAS VEGAS▪ F
              625 S.
TEL (702) 758-5858




                                             15
            UYMON
        LAS VEGAS




                                                                                             _/s/ Ronald Cheng              ______
          625




                                             16                                              Nicholas A. Trutanich, Esq.
          G




                                                                                             United States Attorney
                                             17                                              Ronald Cheng, Esq.
                                                                                             Assistant United States Attorney
                                             18
                                                                                             Attorney for United States
                                             19

                                             20

                                             21

                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28

                                                                                         2
                                                  Case 2:13-cr-00019-RCJ-GWF Document 133 Filed 07/23/20 Page 3 of 4



                                                   LANCE J. HENDRON, ESQ.
                                              1    Nevada Bar No. 11151
                                                   HENDRON LAW GROUP LLC
                                              2    625 S. Eighth Street
                                                   Las Vegas, Nevada 89101
                                              3    Office: (702) 758-5858 ♦ Facsimile: (702) 387-0034
                                                   E-mail: lance@ghlawnv.com
                                              4    Attorney for Defendant, Joshua Croft
                                              5
                                                                       UNITED STATES DISTRICT COURT
                                              6                           CLARK COUNTY, NEVADA
                                              7     UNITED STATES OF AMERICA,                  CASE No.: 2:13-cr-00019-RCJ-GWF
                                              8
                                                                     Plaintiff,
                                              9
                                                    vs.
                                             10
                                                    JOSHUA CROFT,
                                             11
                                  387-0034




                                                                     Defendant.
        TEL (702) 758-5858 ▪ FAX (702)




                                             12
                          STREET , PLLC
    HENDRON LAW GROUP LLC


                            (702)89101
                              STREET
                       IGHTH89101
                     & HENDRON




                                             13
                          EVADA

                    387 0034
                  , NEEVADA




                                             14
                         AX




                                                                                      FINDINGS OF FACTS
                       ,N
              S. EIGHTH

            LAS VEGAS▪ F
              625 S.
TEL (702) 758-5858




                                             15
            UYMON
        LAS VEGAS




                                                          Based on the pending Stipulation of Counsel, and good cause appearing
          625




                                             16
          G




                                                   therefore, the Court finds that:
                                             17
                                                          1. That Amanda S. Gregory, Esq. is substituting in for the undersigned
                                             18
                                                             and needs time to prepare for sentencing;
                                             19

                                             20           2. That Mr. Hendron has spoken to Mr. Cheng, Assistant United States

                                             21              Attorney, and he has no objection to this continuance;

                                             22           3. That denial of this request for continuance could result in a miscarriage
                                             23              of justice; and
                                             24
                                                          4. In addition, the continuance sought is not for delay and the ends of
                                             25
                                                             justice are in fact served by granting of such continuance which
                                             26
                                                             outweigh any interest of the public and the defendant in proceeding
                                             27

                                             28              with sentencing on August 4, 2020.


                                                                                         3
                                                  Case 2:13-cr-00019-RCJ-GWF Document 133 Filed 07/23/20 Page 4 of 4



                                                                                       ORDER
                                              1

                                              2           IT IS HEREBY ORDERED, that the Sentencing hearing, currently

                                              3    scheduled for August 4 2020, be vacated and continued to ______________,         at a.m.
                                                                                                            Tuesday, 9/22/2020 at 11:00

                                              4    the
                                                    Las hour
                                                        Vegasof _______
                                                              Courtroom 4B._.m.

                                              5

                                              6
                                                          DATED this 23rd day of July 2020.
                                              7

                                              8                                      _____________________________
                                                                                      ROBERT C. JONES
                                              9                                       UNITED STATES DISTRICT JUDGE
                                             10

                                             11
                                  387-0034
        TEL (702) 758-5858 ▪ FAX (702)




                                             12
                          STREET , PLLC
    HENDRON LAW GROUP LLC


                            (702)89101
                              STREET
                       IGHTH89101
                     & HENDRON




                                             13
                          EVADA

                    387 0034
                  , NEEVADA




                                             14
                       ,NAX
              S. EIGHTH

            LAS VEGAS▪ F
              625 S.
TEL (702) 758-5858




                                             15
            UYMON
        LAS VEGAS
          625




                                             16
          G




                                             17

                                             18

                                             19

                                             20

                                             21

                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28

                                                                                        4
